AO 468(Rev.01/09) Waiver of a PreJinnnary Hearing


                                     United States District Court                                                         «   I
                                                               for the
                              j jI                  Eastern District of Virginia                                         SEP 2 7 auiij
                   X


              * United States of America
                                                                                                                                     ■i'U


                                                                         C^eNo.

                            Defendant


                                            WAIVER OF A PRELIMINARY HEARING

         I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R Ciiim. P: 5, or to a preliminary hearing under Fed. R. Grim. P.
32.1.


         I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Grim. P. 32. L
                                                               n
Date:
                                                                                              ifendanl s'   ignature



                                                                                      Signature ofdefendant 'svtofney



                                                                         Primed name and bar number of defendant's attorney




                                                                                                        MA- LfZ-Cgj           _
                                                                                       Address of defendant's attorney
                                                                                \.

                                                                         Ckv\

                                                                                E-mail euidress of defendant's attorney



                                                                              Telephone nianber ofdefendant's attorney


                                                                            ?o3-
                                                                                     FAX number of defendant's attorney
